Citation Nr: 1436048	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cervical spine disability.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to December 2007 and from June 2009 to August 2009, with additional service in the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has since relocated to Texas.  In August 2011, a travel board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In August 2013, the case was remanded for additional development.  


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a cervical spine disability.  


CONCLUSION OF LAW

Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A September 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2011 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for a cervical spine disability and identified evidence to be secured (i.e., VA treatment records).  The Veteran was assisted at the hearing by an accredited representative of the Virginia Department of Veterans Services.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in September 2009 and, on remand, secured additional VA treatment records identified at the August 2011 hearing in compliance with the remand directives (the record indicates that upon remand the AOJ obtained records from the VA facilities in which the Veteran had obtained VA treatment).  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs show that he sustained an injury in May 2009 during a military training exercise when a 55 gallon drum was dropped on his head, and that he continued to have pain in the thoracic and lumbar spine.  His STRs also show a June 2009 diagnosis of cervical strain - resolved and a July 2009 complaint of neck pain of 1 month duration.

On September 2009 VA examination, the Veteran reported a history of cervical spine strain due to a 55 gallon drum falling on his neck.  He had pain, stiffness, fatigue, spasms, and numbness of the spine, painful flare-ups, and weakness of the leg.  He denied decreased motion and paresthesia.  Physical examination of the cervical spine was normal; there were no associated objective neurological abnormalities.  X-rays of the cervical spine were within normal limits.  The examiner opined that there was no pathology to render a diagnosis.  

In his May 2010 notice of disagreement, the Veteran asserted that he should not be denied service connection for ceasing to complain about his symptoms, and that his cervical spine condition causes him a lot of pain and has rendered him unable to do certain kinds of work that he had previously been able to do.  

At the August 2011 hearing, the Veteran testified that he has a cervical spine strain from an injury he sustained in May 2009 when a fellow soldier dropped a 25 gallon drum on his head during an Army Reserve field exercise.  He stated that he cannot turn his neck very fast in the morning, his neck feels tight, and over the past couple of years his neck pain has increased and began to radiate down his back.  He testified that he received VA treatment, participated in physical therapy, and was prescribed pain medication and muscle relaxers for his condition.  

VA treatment records show that, on September 2012 social work psychosocial assessment, the Veteran reported having lumbosacral/cervical back strain; in September 2012, physical examination of his upper back/lower neck found slight tenderness; in April 2013 cervical spine X-rays revealed straightening of the normal cervical lordosis possibly due to positioning - the X-rays were otherwise unremarkable.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (cervical spine disability).  Although there are remarks on X-ray findings, these findings do not contain any diagnosis of a disability, in contrast to findings regarding the curvature of the spine.  Further, although certain VA treatment records document the Veteran's report of having a cervical spine disability and that he is service connected for this disability, there is no diagnosis in these records of a cervical spine disability, but rather only recitation of the Veteran's report of having such a disability.  In addition, relevant to this appeal, service connection is currently in effect for a lumbar strain and a right shoulder disability, and not for a cervical spine disability (the issue currently before the Board).

Considering all the evidence of record, the Board finds that there is no diagnosed cervical spine disability.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  The evidence weighs against a finding of a cervical spine disability at any point in appellate status.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran alleges that he has a cervical spine disability (cervical spine strain and neck pain).  He is competent to describe his observable symptoms.  However, the Board observes that, pain alone, without a diagnosed or identifiable underlying pathology, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The diagnosis and etiology of a cervical spine disability are complex medical questions that require medical expertise; as a layperson, he is not competent to provide an opinion/diagnosis of such disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, he has not submitted any medical literature that supports his allegations.  Consequently, his own opinion is not probative in the matter.  

The competent evidence in the record that directly addresses the question of whether he has a cervical spine disability is against his claim.  On September 2009 VA examination, the examiner opined that there was no diagnosis of a cervical spine disability because there was no pathology to render a diagnosis.  As the VA examiner's opinion was based on physical examination and X-rays, the Board finds it to be probative evidence.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran has a cervical spine disability.  Consequently, the Veteran has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  In the absence of a showing of the existence of the claimed disabilities, there can be no award of service connection for such disability.  Accordingly, the appeal must be denied.  


ORDER

The appeal seeking service connection for a cervical spine disability is denied.  



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


